Citation Nr: 0031271	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for an eye 
condition, and found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
nervous condition.  The veteran has since requested to cancel 
his appeal of the service connection for an eye condition 
claim, which is addressed below.  


FINDINGS OF FACT

1.  In a June 1999 statement submitted to the RO, and prior 
to the promulgation of a decision in the appeal, the veteran 
notified the RO that he wished to withdraw his appeal of 
service connection for an eye condition.

2.  In an October 1992 rating decision, the RO denied service 
connection for a nervous disorder claimed as posttraumatic 
stress disorder (PTSD).

3.  The evidence received since October 1992 regarding a 
claim for service connection for a nervous condition, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to service 
connection for an eye condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).

2.  The October 1992 RO rating decision denying service 
connection for a nervous disorder claimed as PTSD is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

3.  The evidence received subsequent to the RO's October 1992 
rating decision is new and material, and serves to reopen the 
veteran's claim for service connection for a nervous 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of eye condition issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(2000).  In his June 1999 
"Appeal to Board of Veterans' Appeals" (VA Form 9) 
submitted to the RO, the veteran expressed his desire to 
withdrew his appeal concerning entitlement to service 
connection for an eye condition.  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

II.  New and material evidence claim 

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In an October 1992 rating decision, the RO denied service 
connection for a nervous disorder claimed as PTSD.  The 
veteran was notified of this decision in November 1992, but 
did not appeal.  Accordingly, the October 1992 rating 
decision by the RO is final.  38 C.F.R. § 19.192 (1992).  The 
question before the Board is limited to whether the appellant 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, 
an appellant must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104 (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Current legal guidelines provide for a two-step analysis when 
a claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for a nervous disorder claimed as PTSD in an 
October 1992 rating decision.  In making its decision, the RO 
concluded that there was no evidence in the service medical 
records or during the presumptive period following service 
discharge of a psychiatric condition or of verifiable 
stressors supportive of a PTSD claim.  The evidence received 
since the October 1992 rating decision regarding the 
veteran's service connection claim for a nervous condition 
includes VA outpatient treatment records from September 1997 
to September 1998 and from August 1981 to October 1981; 
statements from the veteran dated in January 1998, February 
1998, June 1998 (Notice of Disagreement) and June 1999 
(Appeal to the Board - VA Form 9); an October 1998 VA 
psychiatric examination; and a November 1998 psychological 
screening report. 

The Board finds that much of this evidence that has been 
added to the record since the October 1992 rating decision is 
new and material to the veteran's service connection claim.  
The record now contains various psychiatric diagnoses that 
were not previously considered by the RO.  For example, the 
October 1998 VA psychiatric examination resulted in a 
diagnosis of schizophrenia, chronic, paranoid type, and the 
November 1998 psychological assessment could not rule out the 
possibility of an affective disorder (major depression with 
psychotic features).  The VA outpatient treatment records 
also include evidence of varying psychiatric assessments.  
Previously, the record did not contain such psychiatric 
evidence.  The Board finds that this evidence added to the 
record since the October 1992 RO rating decision, either by 
itself or in the context of all the evidence, both old and 
new, is sufficiently significant that the claim should be 
reopened so that a fresh review of the entire evidence can be 
conducted to determine whether this new evidence changes the 
ultimate result of the veteran's service connection claim.  
Therefore, the Board concludes the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a nervous condition. 


ORDER

The veteran's claim for service connection for an eye 
condition is dismissed.

New and material evidence has been submitted to reopen a 
claim of service connection for a nervous condition.  To this 
extent only, the appeal is granted.  


REMAND

With the Board's finding that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a nervous condition, the Board must now 
consider the service connection claim as a whole.  However, 
recent changes in the law have affected VA's duty to assist 
the veteran in pursuing his service connection claim.  The 
Board notes that the RO has not had the opportunity to apply 
Public Law No. 106-475, the Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096), with respect to the 
veteran's service connection claim for a nervous condition.  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to this current service connection claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should then readjudicate the 
veteran's reopened claim for service 
connection for a nervous condition.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


